Name: Council Regulation (EEC) No 2387/71 of 8 November 1971 concluding a commercial agreement between the European Economic Community and the Republic of Argentina and laying down provisions for its implementation
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 289 No L 249/ 18 Official Journal of the European Communities 10.1 1.71 REGULATION (EEC) No 2387/7 1 OF THE COUNCIL of 8 November 197 1 on the conclusion of a Trade Agreement between the European Economic Community and the Argentine Republic and adopting provisions for its implementation THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in parti ­ cular Articles 113 and 1 14 thereof; Having regard to the Recommendation of the Commission; Whereas the Community representatives on the Joint Committee established by the Agreement should be designated. Whereas the Community representatives on the Joint Committee established by the Agree ­ ment should be designated, HAS ADOPTED THIS REGULATION : Article 1 The Trade Agreement between the European Economic Community and the Argentine Republic , the text of which is annexed to this Regulation, is concluded on behalf of the Community . Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement and to confer on them the powers required in order to bind the Community. Article 3 The Community shall be represented on the Joint Committee provided for in Article 5 of the Agreement by the Commission, assisted by representatives of the Member States. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal ofthe European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 November 1971 . For the Council The President A. MORO 290 Official Journal of the European Communities TRADE AGREEMENT between the European Economic Community and the Argentine Republic THE COUNCIL OF THE EUROPEAN COMMUNITIES, of the one part, and THE GOVERNMENT OF THE ARGENTINE REPUBLIC, of the other part, DETERMINED to consolidate and extend the traditional economic and ' trade relations between the European Economic Community and the Argentine Republic ; ADHERING to the spirit of cooperation which inspires them; RECOGNIZING the importance of the harmonious development of trade between the Contracting Parties; DESIRING to contribute to the expansion of trade and the development of economic cooperation on a basis advantageous to both Contracting Parties ; HAVE DECIDED to conclude a Trade Agreement between the European Economic Com ­ munity and the Argentine Republic and to this end have designated as their Plenipotentiaries : THE COUNCIL OF THE EUROPEAN COMMUNITIES : THE GOVERNMENT OF THE ARGENTINE REPUBLIC WHO, having exchanged their Full Powers, found in good and due form, HAVE AGREED AS FOLLOWS : Article 1 1 . The Community and Argentina shall, in their trade relations, grant each other most-favoured-nation treat ­ (c) other advantages which the Contracting Parties grant to particular countries in conformity with the General Agreement on Tariffs and Trade. ment in all matters relating to : Article 2 The Community in application of its common liberaliza ­ tion arrangements, and Argentina shall grant each other the highest degree of liberalization of imports and ex ­ ports which they apply generally to third countries. Articles 1 . The Community andArgentina shall establish mutual cooperation in agricultural matters. - customs duties and charges of all kinds on imports or exports, including the procedures for collecting such duties and charges ; - regulations concerning customs clearance, transit, warehousing or transhipment of imported or exported products ; - taxes and other internal charges directly or indirectly imposed on imported or exported goods or services ; - regulations concerning payment in respect of trade or exchange of services, including the allocation of cur ­ rency and the transfer of such payments ; - regulations affecting the sale, purchase, transport , dis ­ tribution and use of goods and services on the internal market. 2 . Paragraph 1 shall not apply as regards : (a) advantages granted by the Contracting Parties to neighbouring countries to facilitate frontier-zone traffic ; (b) advantages granted by the Contracting Parties with the object of establishing a customs union or a free trade area ; To this end : (a) they shall regularly inform each other of develop ­ ments in their markets and in their reciprocal trade; (b) they shall give sympathetic consideration to avail ­ ability of exports by which shortages may be al ­ leviated; (c) they shall cooperate in the study of problems which might arise from the application of health protection or plant protection measures ; (d) they shall cooperate at international level in the solu ­ tion of problems of common interest . Official Journal of the European Communities 291 The Joint Committee shall also endeavour to find ways and means of furthering economic and commercial co ­ operation between the Community and Argentina which promotes trade relations and benefits both Parties. It may put forward any suggestions serving the objectives of this Agreement. The Joint Committee may set up specialized subcommit ­ tees to assist it in the performance of its tasks. The measures referred to in (a), (b) and (c) shall be implemented by the Joint Committee provided for in Article 5 . 2 . Taking into account the information referred to in paragraph 1 (a), the Community and Argentina shall eqdeavour to take steps to avoid situations calling for protective measures in their reciprocal trade in agricul ­ tural products. If such a situation should arise or threaten to arise for an agricultural product in which either Party has a substan ­ tial interest, the Parties shall , in conformity with their international obligations, enter into consultations which should, so far as possible, precede the application of protective measures. Such measures must be consistent with the international obligations of the Parties. Articled The provisions of this Agreement shall be substituted for those provisions of agreements concluded between Member States and Argentina which are incompatible with or identical with them. Article 4 Article 7 1 . The Agreement shall apply to the European territories where the Treaty establishing the European Economic Community applies, and to the territory of the Argentine Republic. 2. The Agreement shall apply also to the French over ­ seas departments so far as concerns those of the fields covered by it which correspond to those listed in the first subparagraph of Article 227(2) of the Treaty establish ­ ing the European Economic Community. The conditions for applying to those departments the provisions of the Agreement relating to other fields shall be decided at a later date by agreement between the Contracting Parties. Within the framework of cooperation in agricultural matters between the Contracting Parties : 1 . The provisions of the Annex shall apply to imports into the Community of certain beef and veal products. 2 . In order to contribute to the stabilization of the inter ­ nal Community market in beef and veal. Argentina shall maintain an appropriate rate of delivery and shall take all measures designed to ensure an orderly development of its exports to the Community. In accordance with procedures laid down by administra ­ tive cooperation between their competent authorities, Argentina shall provide the Community with all relevant information on exports of beef and veal and on ruling prices. 3 . The Contracting Parties shall each year exchange in ­ formation in the Joint Committee to enable the yearly estimate of the meat intended for the processing industry, to be drawn up by the Community as provided for in its market organization for beef and veal . Articles Annexes I and II shall form an intergral part of the Agreement. Article 9 A rticle 5 1 . This Agreement shall enter into force on the first day of the second month following the date of its signature. It is concluded for three years. 2 . The Agreement may be extended for periods of one year by agreement between the two Contracting Parties. A Joint Committee shall be established consisting of representatives of the Community and of Argentina. The Joint Committee shall meet once a year on an agreed date. Extraordinary meetings may be convened by agree ­ ment. The Joint Committee shall ensure the proper functioning of this Agreement and shall examine all matters which may arise in the course of its implementation. Article 10 - This Agreement is drawn up in two copies in the Dutch, French, German, Italian and Spanish languages, each of these texts being equally authentic. 292 Official Journal of the European Communities ANNEX I ' Application ofArticle 4(1) of the Agreement Article 1 This suspension shall be so fixed that the levy on those prod ­ ucts does not exceed 55% of the total levy. 2 . The cooperation in agricultural matters between the Con ­ tracting Parties shall include the exchange of information on their trade in , and markets for, the products listed in paragraph 1 . 1 . When implementing its market organization for beef and veal the Community shall endeavour to fix the suspension of the levy on imports of the products listed below at the highest possible level . CCT heading No Description 02.01 Meat and edible offals of the animals falling within heading No 01.01 , 01.02, 01.03 , or 01.04, fresh, chilled or frozen : A. Meat : II . Of bovine animals : (a) Domestic : (2) Frozen : (bb) Forequarters (dd) Other : 22 . Boned or boneless : (aaa) Forequarters whole or cut into a maximum of five pieces, each quarter being in a single block ; 'compen ­ sated' quarters in two blocks , one of which contains the forequarter, whole or cut into a maximum of five pieces, and the other hindquarter, excluding the tender ­ loin, in one piece (bbb) Other (') (') Meat falling under this subheading may qualify for the suspension of the levy only if it is subject to customs or administrative control to ensure that it is processed. 3 . If disturbances occur or threaten to occur on the Communi ­ ty market as a result of measures taken under paragraph 1 , the Community may, after consultation with Argentina, suspend the application of that paragraph until the situation is restored. Such consultation must be concluded within fifteen days from the date of the request for consultation. Article 2 the levy, the Community shall, bearing in mind the length of the sea passage, take measures under its market organization for beef and veal to ensure that the levy on the products listed below may , on request , be fixed in advance. To that end the Community shall introduce an advance fixing certificate whose validity shall be limited to thirty days and which fixes the levy on the basis of the amount applicable on the day on which the certificate is applied for. The issue of a certificate shall be conditional on the lodging, at the time of application, of a deposit equal to eight units of account per 100 kg net . 2. If disturbances occur or threaten to occur on the Communi ­ ty market as a result of measures taken under paragraph 1 , the Community may, after consultation with Argentina, suspend the application of that paragraph until the situation is restored. Such consultation must be concluded within ten days from the date of the request for consultation . Quantities of products listed below shall be calculated in terms of boneless meat for the purpose of deductions against the an ­ nual tariff quota at the 20% rate of duty by which the Commu ­ nity is bound under the General Agreement on Tariffs and Trade. CCT heading No Description 02.01 Meat and edible offals of the animals falling within heading No 01.01 , 01.02,01.03 or 01.04, fresh , chilled or frozen : A." Meat : II . Of bovine animals : (a) Domestic : 2. Frozen : CCT heading No Description 02.01 Meat and edible offals of the animals falling within heading No 01.01 , 01.02, 01.03 or 01 .04, fresh, chilled or frozen : A. Meat : II . Of bovine animals : ( a) Domestic : 1 . fresh or chilled Article 3 1 . In order that Argentina shall not be in a position less favourable than that of European supply countries in respect of Official Journal of the European Communities 293 ANNEX H Joint Declaration on Article 2 ofthe Agreement The Contracting Parties are prepared to examine, in the Joint Committee, the progressive elimination of quantitative or other restrictions which may impede the imports of either Party. Declaration No 1 by the Community on Article 2 of the Annex to the Agreement In response to a request by Argentina, the Community is prepared to examine each year in the Joint Committee, after exchanging information with Argentina, whether additional import opportunities should be provided, by an appropriate method under the tariff quota mentioned in Article 2 of the Annex to the Agreement. The Community is prepared to carry out this annual examination by a date such that the additional import opportunities which it allows may be available from the beginning of the succeeding year. For 1972, the examination may be made as soon as possible after the entry into force of the Agreement. Declaration No 2 by the Community on the liberalization ofparticular products The Community hereby informs Argentina that imports of the following products into the Community will be liberalized from 1 January to 30 June of each year. OCT heading No Description 02.01 Meat and edible offals of the animals falling within heading No 01.01 , 01.02, 01.03 or 01.04, fresh , chilled or frozen : A. Meat : 1 . Of horses, asses, mules and hinnies 02.06 Meat and edible meat offals (except poultry liver), salted, in brine, dried of smoked : A. Horsemeat, salted, in brine or dried Declaration No 3 by the Community on tariff adjustments The Community confirms that the system of generalized preferences which it introduced unilaterally from 1 July 1971 , pursuant to Resolution No 21 (II) of 1968 of the second conference of UNCTAD, covers a number of products which have been included following the requests for tariff concessions put forward by Argentina during the negotiations which led to the Agreement signed today . The Community is prepared, during periodical reviews of the system of generalised preferences, to con ­ tinue to take into account the interests ofArgentina. The Community is also ready to examine, in the Joint Committee, the question of further tariff adjust ­ ments in favour ofArgentine products . The Community understands that Argentina is ready, in a like spirit, to examine, in the Joint Commit ­ tee, the possibility of tariff adjustments in favour of Community products. Declaration No 1 by Argentina on tariff adjustments Having taken note of Declaration No 3 by the Community, Argentina declares that it is ready, in a like spirit, to examine, in the Joint Committee, the possibility of tariff adjustments in favour of Community products. 294 Official Journal of the European Communities Declaration No 2 by Argentina on the fixing of values for customs purposes Argentina has noted the interest expressed by the Community that Argentina should apply the rules laid down by the Customs Cooperation Council with regard to the fixing of values for customs purposes . In this respect, Argentina declares its readiness to take into account the prices ruling on the Community market, and to enter into consultation with the Community in the event of differences of opinion on the value of products exported by the Community. Declaration No 3 by Argentina on the lodging of deposits prior to importation In response to a request by the Community, Argentina declares that it is ready to agree, in the Joint Committee, on a programme for the progressive abolition of the lodging of deposits prior to the impor ­ tation of products of interest to the Community. Argentina is also prepared to establish the first stage of that programme during the first meeting of the Joint Committee. Declaration No 4 by Argentina on Article 3(2) of the Agreement Argentina declares that it attaches great importance to the application of Article 3(2) of the Agreement to its exports ofapples, pears, wines and oleaginous products, especially linseed oil. Declaration No 5 by Argentina on Article 4(2) of the Agreement Argentina undertakes to supply the competent authorities of the Community with all relevant informa ­ tion on its exports of beef and veal, and in particular on shipments made, such as dates of shipments and names of ships, and on the prices obtaining, such as prices on the Liniers market, export prices and adjustments to 'aforos'. Declaration No 6 by Argentina on calves for breeding Since the Community has indicated its interest in the importation of breeding calves from Argentina, Argentina declares that it is prepared to consider sympathetically, at the appropriate time, the adoption ofmeasures to facilitate the export ofbreeding calves to the Community. Declaration No 7 by Argentina on questions relating to the importation ofbeef and veal Argentina declares that it attaches great importance to the earliest possible discussion, in the Joint Committee, of questions relating to the coefficients applied to beef and veal and the fixed costs laid down for frozen meat. Declaration No 8 by Argentina on sea transport In response to the concern expressed by the Community delegation during negotiations, Argentina con ­ firmsthat it is ready to assist in seeking mutually satisfactory solutions to problems of sea transport between the Parties. 295Official Journal of the European Communities Declaration No 9 by Argentina on investments in Argentina Argentina confirms that, in the context of mutually advantageous cooperation, it would welcome an increase in investments by Community financial interests such as would contribute to the development of the Argentine economy. Having regard to the wishes expressed by the Community, Argentina declares that it is ready to provide to this end satisfactory conditions for investment in Argentina by Community financial interests.